Sale/Purchase Agreement of

AquaV Assets




This Agreement regarding the sale and purchase of AquaV Assets (“AquaV”) is
entered into on the 28th day of November, 2014 between:




Sellers:

Matthew R. Smith and Clint Sorensen (“Sellers”),




and




Buyer:

That Marketing Solution, Inc., a Nevada Corporation (“Buyer” or “TSTS”).




RECITALS:




A.

Sellers desire to sell and Buyer desires to purchase AquaV Assets, including
substantially all of its assets, agreements, intellectual property, rights, and
equipment.  




B.

The Parties to this Agreement recognize and acknowledge that Sellers have
invested a significant amount of time, effort and money on these assets.  




AGREEMENT:




NOW THEREFORE, in consideration of the covenants, commitments and conditions set
forth herein the Parties agree and commit to the following:




 

I.

SALE OF ASSETS; CLOSING:




a.

Upon the terms set forth in this Agreement, Sellers agree to sell, assign and
secure to/for Buyer, all right, title and interest that Sellers have in AquaV
Assets, together with the technology, materials, inventory, intellectual
property, equipment, proprietary information, and/or any and all other
instrumentalities as described below:  

(i)

Sorensen and Smith methods for solubilizing, dispersing, flavoring, stabilizing
and extending the release of various substances for use in nutritional,
cosmetic/skin care, cosmeceutical, pharmaceutical, and personal care.  

(ii)

Know-how:   All scientific and technical un-patented information not known to
the public, that is necessary and/or reasonably useful for the research,
development, manufacture or commercialization of the solubilization technology.

(iii)

Solubilization Equipment:  

(iv)

3 - 45 L self-contained custom tanks with proprietary mixing systems including
motors, blades and heat source.

(v)

Bench-top solubilization equipment (1 L pots with heat sources and mixing)








Page 1of 4

Sellers: __MS__CS____;

              Buyer:___LZ_____

   AquaV

                    TSTS



--------------------------------------------------------------------------------






(vi)

Miscellaneous Lab equipment

(vii)

Solubilization Raw materials and ingredients including emulsions, flavorings and
raw excipients.




b.

The closing (the “Closing”) of the transaction contemplated under this Agreement
is occurring with the parties’ execution of this Agreement.  The day on which
the Closing takes place shall referred to as the “Closing Date,” which day shall
be November 28, 2014.  

c.

At the Closing, the Sellers shall deliver herewith or make available to Buyer
the assets described above




d.

At the Closing, the Buyer shall deliver herewith or make available to Sellers
the following:




(i)

The portion of the purchase price set forth in 2.1.1, below; and




(ii)

such other documents, instruments, or items reasonably requested by Sellers
related to Buyer’s consummation of the transaction contemplated herein.

(iii)

Buyer will pay all new patent application fees shall also adequately capitalize
the manufacturing operation as to conduct business as quick as reasonably
possible.




II.

PURCHASE PRICE:

a.

Pursuant to the provisions of this Agreement, Sellers agree to sell and Buyer
agrees to purchase AquaV Assets on the following terms:




(i)

One Hundred Thousand and No/100 United States Dollars ($100,000.00) will be paid
to Sellers upon the following terms:

1.

$10,000.00 payable to Matthew R. Smith on or before December 15th 2014

2.

$90,000.00 payable by March 31, 2015, with $50,000 thereof payable to Clint
Sorensen and $40,000 payable to Matthew R. Smith




(ii)

Common Shares:  1,000,000 common shares of TSTS stock restricted for one (1)
year from date of closing, with 500,000 of such shares issuable to Matthew R.
Smith and 500,000 such shares payable to Clint Sorensen.

(iii)

Royalty: $4,400 per month upon commencement of commercial operations, all of
which shall be payable to Clint Sorensen.




III.

OTHER TERMS

a.

Employment contracts with Matthew Smith and Clint Sorensen

(i)

Matthew Smith:  $60,000 per year plus executive bonus and ESOP or ISO program
detailed in separate employment contract  

(ii)

Clint Sorensen: $48,000 per year plus bonus detailed in separate employment
contract




IV.

REPRESENTATIONS AND WARRANTIES:








Page 2of 4

Sellers: ___MS_CS____;

              Buyer:__LZ______

  AquaV

       

  TSTS



--------------------------------------------------------------------------------






a.

Seller represents and warrants, that to the best of Sellers’ knowledge, the
following:

(i)

Sellers are the owners and/or beneficiaries of and have, or will have at
Closing, good and marketable title to all Assets being sold, transferred or
assigned by this Agreement.

(ii)

Sellers are authorized to execute this Agreement and fulfill the obligations
imposed by this Agreement.  Sellers have obtained all corporate, private,
governmental, third-party and organizational authorizations and approvals needed
to enter this Agreement and fulfill the obligations hereunder.

(iii)

Sellers are not currently aware of any existing, threatened or potential claims,
debts, obligations, investigations, judgments, liens, actions, or proceedings
related specifically to AquaV.




b.

Buyer represents and warrants the following:

(i)

Buyer is duly organized, in good standing and in compliance with the laws, rules
and regulations of its State and Country of origin and it is fully authorized to
execute this Agreement and fulfill the obligations imposed on it by this
Agreement.  Buyer has obtained all corporate, private, governmental, third-party
and organizational authorizations and approvals needed to enter this Agreement
and has fully satisfied itself that it can legally transact business in the
United States.

(ii)

Buyer has reviewed all AquaV, inventory, documents, and assets, and other
information needed to formulate its independent opinion regarding the legality,
propriety, and value of entering this Agreement.

(iii)

Buyer is entering this Agreement and purchasing AquaV as an investment and has
no immediately plans to sell, dispose of, distribute, convey, transfer or pledge
its interest in the Assets that are the subject of this Agreement in any way
that would violate any statute, law, rule, or regulation of any Country, State,
Government, or Governmental Entity of any kind.




V.

COOPERATION:

a.

The Parties to this Agreement commit and agree to cooperate, assist and take all
reasonable steps to facilitate the transfers and assignments contemplated by
this agreement and commit to help the opposing party realize the benefits
anticipated by entering this Agreement, including signing over, providing,
transferring and/or assigning ownership rights, written authorizations, and help
to obtain the cooperation and assistance of others during the transition brought
about by this Agreement.




VI.

ENTIRE AGREEMENT:

a.

This Agreement contains the complete agreement of the Parties and can only be
altered, amended or changed in writing signed by the Parties to this Agreement.




VII.

ASSIGNMENT:

a.

This Agreement and all rights bestowed by this Agreement are fully assignable by
either Party, and shall inure to the benefit of the Party, its successors,
trustees or assigned representative.  The obligations created by this Agreement
may only be assigned by Buyer with the prior written consent of the Sellers.











Page 3of 4

Sellers: ___MS_CS____;

              Buyer:__LZ______

  AquaV

       

  TSTS



--------------------------------------------------------------------------------






VIII.

GOVERNING LAW AND JURISDICTION FOR DISPUTES:

a.

This Agreement shall be interpreted and applied consistent with the laws of the
State of Nevada and the Parties agree that the proper venue and jurisdiction for
resolution of any dispute would be:

b.

A state or Federal Court within the State of Nevada; or

c.

A venue ss agreed to by the Parties in writing.




IX.

COUNTERPARTS:

a.

This Agreement may be executed by facsimile, digital signature, scanned document
and/or in two or more counterparts, each of which will be considered to be
original, however, all of which will together be considered one single document.




X.

RECITALS:

a.

The Parties acknowledge the recitals are accurate and form an integral part of
this Agreement, and are hereby incorporated herein by reference.







SELLER: /s/ Matthew R. Smith




/s/ Clint Sorensen___________







Dated

E-mail:

Tel #:




BUYER:  Louis J. Zant, III




That Marketing Solution, Inc. By: Louis J. Zant, III

Its Chief Executive Officer   

Address:  

Dated

E-mail:

Tel #:








Page 4of 4

Sellers: ___MS_CS____;

              Buyer:__LZ______

  AquaV

       

  TSTS




--------------------------------------------------------------------------------

